Name: Commission Regulation (EEC) No 2871/88 of 15 September 1988 amending Regulation (EEC) No 1695/88 imposing a provisional anti-dumping duty on imports of polyester yarn originating in Mexico, South Korea, Taiwan and Turkey
 Type: Regulation
 Subject Matter: Asia and Oceania;  chemistry;  Europe;  competition;  America
 Date Published: nan

 No L 257/24 Official Journal of the European Communities 17. 9 . 88 COMMISSION REGULATION (EEC) No 2871/88 of 15 September 1988 amending Regulation (EEC) No 1695/88 imposing a provisional anti-dumping duty on imports of polyester yarn originating in Mexico, South Korea, Taiwan and Turkey 2: Under point 1 5 the dumping margins for the following companies are as follows : '  Sam Yang Co. Ltd, Seoul :  Tong Yang Polyester Co. Ltd, Seoul : PTY PTY 3,38 % , 6,63 % : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), replacing Regulation (EEC) No 2176/84 (2), and in particular Article 11 thereof, After consultations within the Advisory Committee as provided for by the abovementioned Regulation . Whereas the Commission by Regulation (EEC) No 1695/88 (3), imposed a provisional anti-dumping duty on imports of polyester yarn originating in Mexico, South Korea, Taiwan and Turkey ; Whereas certain calculation errors having a significant effect on the provisional calculation of certain dumping margins and duties with regard to some South Korean and Mexican companies have been found, the Commission considers it appropriate that Regulation (EEC) No 1695/88 be amended without delay, 3 . In Article 1 (2), the first sentence of the first indent reads as follows : '  15,8 % for POY originating in Mexico,' 4 . In Article 2 (2), the first and second indents read as follows : '  34,7 % for PTY originating in Mexico. For the companies hereunder, the following duties shall apply :  Fibras Sinteticas .SA, Mexico :  Fibras Quimicas SA, Monterrey :  Kimex SA, Mexico : 26,0 % , 5,8 % , 21,6 %,  8,2 % for PTY originating in South Korea. For the companies hereunder, the following duties shall apply :  Kolon Industries Inc ., Seoul :  Sam Yang Co. Ltd, Seoul :  Tong Yang Polyester Co. Ltd, Seoul : 5,7 %, 3,4 %, 6,6 % ,' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1695/88 is hereby amended as follows : 1 . Under point 11 the dumping margins for the following companies are as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 18 June 1988 . '  Fibras QuÃ ­micas SA, Monterrey :  Nylon de Mexico SA, Monterrey : PTY POY 5,79 %, 15,80 % .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 209, 2. 8 . 1988 , p . 1 . (2) OJ No L 201 , 30 . 7. 1984, p. 1 . (J OJ No L 151 , 17 . 6 . 1988 , p . 39 .